31 N.J. 267 (1959)
157 A.2d 1
CHARLOTTE GILLIGAN KASISKI, FORMERLY KNOWN AS CHARLOTTE GILLIGAN, PETITIONER-APPELLANT,
v.
INTERNATIONAL PAPER COMPANY, RESPONDENT-RESPONDENT.
The Supreme Court of New Jersey.
Argued November 23, 1959.
Decided December 21, 1959.
*269 Mr. Louis Winer argued the cause for petitioner-appellant.
Mr. John J. Monigan, Jr., argued the cause for respondent-respondent (Messrs. Stryker, Tams & Horner, attorneys; Mr. Howard G. Wachenfeld, on the brief).
PER CURIAM.
Examination of the record satisfies us that the judgment of the Appellate Division should be reversed and that the judgment in favor of the petitioner should be reinstated for the reasons expressed in the dissenting opinion of Judge Freund. 58 N.J. Super. 353 (1959).
The Deputy Director allowed interest on the award commencing three months after the date of decedent's death. The employer argued in the Appellate Division for the first time that interest, if granted, should date only from January 30, 1958, when the last determination in favor of petitioner was made in the Workmen's Compensation Division. The history of the litigation over the compensability of this claim may be found in earlier opinions of this court in 21 N.J. 557 (1956) and 24 N.J. 230 (1957). That history considered in connection with the facts adduced at the last hearing points strongly to the equity of the employer's contention in the Appellate Division as to the inception date of interest. We agree that it should begin as of January 30, 1958, and the award is modified accordingly. We cannot accept, however, the additional claim made before us that it was an abuse of discretion to allow any interest at all.
Reversed.
For reversal  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  7.
For affirmance  None.